Citation Nr: 1826401	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-26 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for residuals of a traumatic brain injury.  

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for a bilateral knee disability. 

7.  Entitlement to service connection for a bilateral ankle disability. 

8.  Entitlement to service connection for a back disability. 



REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1996 to July 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran filed a notice of disagreement (NOD) with the rating decision in June 2011.  A statement of the case (SOC) was issued in May 2014, and the Veteran perfected his appeal in July 2014.

The Veteran testified before the undersigned via videoconference at a hearing in January 2018.  A transcript of the hearing is of record.  At the hearing, the representative stated the Veteran wanted to withdraw his claims for entitlement to service connection for sleep apnea and residuals of a traumatic brain injury.  In addition, the record was held open for 90 days for submission of any outstanding medical records or buddy statements.  No additional evidence has been received.



FINDINGS OF FACT

1.  Prior to the promulgation of a decision on appeal, the Board received notification from the Veteran that he no longer intended to appeal his claim for entitlement to service connection for sleep apnea. 

2.  Prior to the promulgation of a decision on appeal, the Board received notification from the Veteran that he no longer intended to appeal his claim for entitlement to service connection for residuals of a traumatic brain injury. 

3.  The Veteran does not have a hearing loss disability for VA purposes. 

4.  The Veteran's tinnitus did not have onset in service, is not related to his active service, and did not manifest within one year after separation from active service.   

5.  The Veteran does not have a current left shoulder disability. 

6.  The Veteran does not have a current bilateral knee disability. 

7.  The Veteran does not have a current bilateral ankle disability. 

8.  The Veteran does not have a current back disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for the claim for service connection for sleep apnea have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal for the claim for service connection for residuals of a traumatic brain injury have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for service connection for bilateral hearing loss have not all been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).  

4.  The criteria for service connection for tinnitus have not all been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

5.  The criteria for service connection for a left shoulder disability have not all been met. 38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 CFR §§ 3.102, 3.303, 3.304 (2017).

6.  The criteria for service connection for a bilateral knee disability have not all been met. 38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 CFR §§ 3.102, 3.303, 3.304 (2017).

7.  The criteria for service connection for a bilateral ankle disability have not all been met. 38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 CFR §§ 3.102, 3.303, 3.304 (2017).

8.  The criteria for service connection for a back disability have not all been met. 38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 CFR §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss and tinnitus may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 3.309(a).

I.  Withdrawal of Claims for Sleep Apnea and Residuals of Traumatic Brain Injury 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  

In the present case, the Veteran stated at the hearing that  he wanted to withdraw his claims for service connection for sleep apnea and residuals of traumatic brain injury.  Therefore, there remain no allegations of errors of fact or law for appellate consideration regarding these claims.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for sleep apnea and residuals of traumatic brain injury and they are dismissed.

II.  Bilateral Hearing Loss 

The Veteran contends that he has a hearing loss disability caused by exposure to loud noise during service.  

The Veteran does not have a hearing loss disability for VA purposes. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  A hearing loss disability is defined for VA compensation purposes with regard to audiological testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2017).  VA considers impaired hearing to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

The Veteran was afforded a hearing loss and tinnitus VA examination in May 2017.  The VA examiner's pure tone audiometric examination showed the following results, in decibels (dB):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
15
15
LEFT
15
20
20
25
15

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.

The examiner found that the Veteran has normal hearing in both ears.  The Veteran has not submitted any medical evidence showing a current hearing loss disability as defined by VA.  

Without a current hearing loss disability, the first requirement for establishing service connection has not been met.  Therefore, the Board finds the preponderance of the evidence is against the claim for service connection for hearing loss.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107(b), 38 C.F.R. § 3.102. 

II.  Tinnitus 

The Veteran contends that he has tinnitus that was incurred during service or caused by exposure to loud noise during service.  

The May 2017 VA examiner diagnosed the Veteran with tinnitus.  As such, the first element of service connection has been met.  

Regarding the second element, service treatment records (STRs) do not indicate the Veteran complained of, or was diagnosed with, tinnitus during service.  However, the Veteran has credibly reported being exposed to loud noise during service.  The Veteran stated that he was exposed to loud noise in service as he was working on large turbine engines.  As such, the Board accepts that the Veteran was exposed to loud noise in-service.  

Therefore, this claim turns on whether the Veteran's tinnitus had its onset in-service or was related to his in-service exposure.  The VA examiner noted that the Veteran reported intermittent tinnitus with onset in the Army.  However, the examiner was of the opinion that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner noted that the Veteran denied ear problems and did not report tinnitus at his separation examination from service.  The examiner also remarked that acoustic damage is not supported by the Veteran's audiometric data.  

To the extent the Veteran has asserted that he had symptoms of tinnitus in-service, he is competent to do so.  However, the Veteran's statement regarding the onset of tinnitus is not credible due to internal inconsistent statements, and inconsistency with other evidence of record.  In weighing credibility, VA may consider inconsistent statements and consistency with other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's STRs do not indicate any complaints of tinnitus while in-service.  On his report of medical history on separation, the Veteran checked "no" regarding problems with the ears or hearing loss.  His examination on separation did not indicate any auditory problems.  Of note, the Veteran did report a number of conditions in his report of medical history, including headaches, broken bones, a hernia, and back pain.  As such, if the Veteran had experienced symptoms of tinnitus during service, it is reasonable to assume he would have reported it, as he reported a number of other symptoms and medical conditions on separation.  

Post-service, the Veteran's private treatment records do not indicate any abnormalities with the Veteran's ears or hearing, and the Veteran has not reported any treatment at a VA medical center for this condition.  The first report of hearing loss or tinnitus in the medical record is the May 2017 VA examination, which was approximately 17 years after his separation from service.

Therefore, the Veteran's statement that he had symptoms of tinnitus in-service, and continuous symptoms since service, is not credible considering all the evidence of record.  

The Board has considered the Veteran's contention that his tinnitus is the result of acoustic trauma caused by noise exposure in-service.  However, the Veteran, as a layperson, is not competent to give a medical opinion on etiology, as the question of whether noise exposure resulted in tinnitus years later is not a simple one.  As such, the Veteran's statement is not competent or probative evidence.

The Board finds the May 2017 VA examiner opinion to be the most probative evidence of record as to whether the Veteran's current tinnitus is related to his active service.  The examiner's rationale is logical and well-reasoned and he took into consideration the entire record, including the Veteran's service and post-service treatment records, as well as the Veteran's historical accounts regarding his military history, in-service noise exposure, and reports of in-service symptoms.  

The preponderance of evidence is against a finding that the Veteran's tinnitus was incurred in-service and against establishing a nexus between the Veteran's current tinnitus and his active service.  In addition, the preponderance of evidence is against a finding that his tinnitus manifested itself to a degree of disability of ten percent or more within a year of discharge from service.  Regarding continuity of symptomatology, as noted above, the Veteran's statements of symptoms since service have been found to be not credible.  Therefore, the claim of service connection for tinnitus must be denied.  There is no reasonable doubt to be resolved as to these issues.  38 U.S.C. § 5107(b), 38 C.F.R. § 3.102.  


III.  Bilateral Knee and Ankle Disabilities and Left Shoulder Disability 

The Veteran contends that he has current bilateral knee and ankle disabilities and a left shoulder disability that are all related to his active service.  The Veteran testified that he injured his knees, ankles, and left shoulder while he was playing football while on active duty.  He stated that he sought military medical treatment and was prescribed Motrin and had follow-up therapy appointments.  The Veteran stated that after service he was told he had a tear in his meniscus, he had ankle problems from twisting and rolling, and he had popping in his left rotator cuff.  

The Board finds there is no evidence of a current disability of the bilateral knees, ankles, or the left shoulder.  

The Veteran's service treatment records do not indicate any symptoms of or treatment for knee, ankle, or left shoulder problems while in-service.  Post-service private provider medical records do not indicate any treatment for or complaints of an ankle or left shoulder disability.  Private medical records indicate the Veteran was treated for knee pain in May 2004 after an injury that occurred while the Veteran was playing hockey.  An MRI indicated a small area of inflammation with no evidence of a meniscal tear.  The Veteran was referred to physical therapy but there are no continued treatment records for the knee injury outside of May 2004.  The Veteran has not reported that he received treatment for these impairments at a VA medical center.  

The Veteran filed his claims for service connection for his ankle, knee, and left shoulder disabilities in May 2010.  The Veteran's medical records do not contain any reports of symptoms or treatment for an ankle and left shoulder disabilities, and they do not contain any treatment for a knee disability after 2004.  As such, there is no medical evidence to support a current disability during the period on appeal.  

The Board has considered whether a VA examination was required in connection with the Veteran's claims of service connection for the ankle, knee, and left shoulder disabilities.  38 U.S.C § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017). The Board finds the duty to obtain a medical examinations for these claims was not triggered in this case as the record fails to establish competent evidence of a current disability, evidence establishing that an event, injury, or disease occurred in service or manifested during any applicable presumption period, and an indication that the disability may be associated with the veteran's service or with another service-connected disability.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Without a current disability of the ankles, knees, and left shoulder, the first requirement for establishing service connection has not been met.  Therefore, the Board finds the preponderance of the evidence is against the claim for service connection for bilateral ankle and bilateral knee disabilities, and a left shoulder disability.  There is no reasonable doubt to be resolved as to these issues.  38 U.S.C. § 5107(b), 38 C.F.R. § 3.102. 

V.  Back Disability 

The Veteran testified that he injured his back from marches with his rucksack and heavy lifting while in active service.    

The Veteran's STRs indicate he was seen for complaints of back pain in November 1996.  He stated that he twisted his back and had radiating pain at the lumbar region.  The Veteran was treated with pain medication and ice.  

Post-service treatment records indicate the Veteran was treated for back pain in November 2004 after experiencing a fall at work.  The Veteran was treated with medication, and a note from December 2004 indicates his back pain had completely resolved.  In addition, the Veteran was seen for a back muscle strain in August 2008 after he reported back pain following moving boxes at work.  The Veteran was treated with medication and reported feeling much better after a few days.  Of note, both of these incidents are dated before the period on appeal.  The medical records do not indicate any continued treatment for back pain after August 2008, and therefore no medical evidence dated during the appeal period identifies a current back disability.  

The Veteran attended a VA examination in May 2017.  The examiner found that the Veteran does have a current back disability.  The examiner stated that the Veteran's range of motion was normal, he did not have pain on examination, and he did not have any functional loss or functional impairment of the thoracolumbar spine.  The examiner noted the Veteran's reported back pain in-service, but stated that it resolved with no on-going back condition in-service or since leaving service.  As such, the examiner found that the Veteran's claimed back condition was less likely than not incurred in or caused by service. 

The Board finds that the May 2017 VA examination along with the absence of any treatment records for a back disability during the period on appeal indicate that the Veteran does not have a current back disability.  

Without a current back disability, the first requirement for establishing service connection has not been met.  Therefore, the Board finds the preponderance of the evidence is against the claim for service connection for a back disability.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107(b), 38 C.F.R. § 3.102. 


ORDER

The claim for entitlement to service connection for sleep apnea is dismissed.

The claim for entitlement to service connection for residuals of a traumatic brain injury is dismissed.  

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for a left shoulder disability is denied. 

Entitlement to service connection for a bilateral knee disability is denied. 

Entitlement to service connection for a bilateral ankle disability is denied. 

Entitlement to service connection for a back disability is denied.  



______________________________________________
JAMES G. REINHART 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


